Citation Nr: 1712299	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  12-23 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder, depression, mood disorder, panic disorder, bipolar affective disorder, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, in which the RO, inter alia, denied service connection for anxiety disorder, not otherwise specified, and depression.  In June 2012, the Veteran filed a notice of disagreement (NOD), wherein he also raised the issue of entitlement to service connection for PTSD.  The RO issued a statement of the case (SOC) in July 2012, which included adjudication of the matter of service connection for PTSD.  In August 2012, the Veteran's representative filed a document which the RO accepted as a timely substantive appeal in lieu of a VA Form 9 (Appeal to the Board of Veterans' Appeals).  In March 2013, the RO issued a supplemental statement of the case (SSOC) reflecting continued denial of a claim characterized consistent with the issue reflect on the title page.  The Board remanded the issue for further development in December 2013.  The case has been returned to the Board for appellate review.

During the pendency of the appeal, the Veteran relocated from Minnesota to Wisconsin, and his claims file was transferred from the RO in St. Paul, Minnesota to the RO in Milwaukee, Wisconsin.  Jurisdiction now lies with the Milwaukee RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the prior Board remand, notification that the Veteran was hospitalized for suicidal ideation in May 2015 was placed in the claims file.  Those records have not been associated with the claims file.  Therefore, the Board must remand the issue to attempt to obtain and associate VA treatment records from March 2014 to the present, specifically to include the May 2015 VA hospitalization records.

In addition, the Veteran's recent hospitalization suggests a potential change in his level of disability.  As such, he should be scheduled for a VA examination to determine the nature and severity of all of his current symptoms.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, it has been approximately 4 years since the Veteran was last examined for his service-connected psychiatric disability.  In light of the potential change since his March 2013 VA examination, the Veteran should be scheduled for new examinations to determine the current level of severity of his psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the file all outstanding VA treatment records from 2014 forward, to specifically include the May 2015 hospitalization.  All efforts to obtain these records should be documented in the claims file.

2.  Schedule the Veteran for a new VA psychiatric examination to determine the current level of severity of his service-connected psychiatric disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  All indicated tests and studies are to be performed, and the examiner is to describe in detail all symptomatology currently associated with the Veteran's service-connected psychiatric disability.  

In addition, the examiner should describe in detail all functional impairment resulting from the Veteran's service-connected psychiatric disorder (both socially and occupationally).  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be provided without resort to mere speculation, the examiner should fully explain why and identify what additional information (if any) would allow for a more definitive opinion.  

3.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection for the disability on appeal is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




